 


113 HR 2026 RH: Silviculture Regulatory Consistency Act of 2013
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 452
113th CONGRESS  2d Session 
H. R. 2026
[Report No. 113–607] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2013 
Ms. Herrera Beutler (for herself, Mr. Schrader, Mr. Benishek, Mrs. McMorris Rodgers, Mr. Ribble, Mr. Simpson, Mr. Thompson of Pennsylvania, Mr. Walden, Mr. Bishop of Georgia, Mr. Larsen of Washington, Mr. Rahall, Ms. Sewell of Alabama, Mr. Cotton, Mr. Duncan of South Carolina, Mr. Kingston, Mr. Jones, Mr. Michaud, Mr. Barrow of Georgia, Mr. Peterson, and Mr. Hastings of Washington) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

November 12, 2014
Additional sponsors: Mr. Young of Alaska, Mr. Westmoreland, Mr. Austin Scott of Georgia, Mr. Owens, Mrs. Capito, Mr. Mulvaney, Mr. Nolan, Mr. Fleming, Mr. Gibson, Mrs. Roby, Mr. Wittman, Mr. Crenshaw, Mr. Hanna, Mr. Hurt, Mr. Duffy, Mr. Crawford, Mr. Butterfield, Mr. Gohmert, Mr. Aderholt, Mr. LaMalfa, Mr. Southerland, Mr. McKinley, Mr. Griffin of Arkansas, Mr. Gosar, Mr. Womack, Mr. Daines, Mr. Harper, Mr. Labrador, Mr. Reichert, Mr. Gibbs, Mrs. Lummis, Mr. Enyart, Mr. Mullin, Mr. Bachus, Mr. Kilmer, Mr. Denham, Mr. Griffith of Virginia, Mr. Nunnelee, Mr. Rogers of Alabama, Mr. Sanford, Mr. McIntyre, Mr. Meadows, Mr. Tipton, Mr. Goodlatte, Mr. Forbes, Mr. Rice of South Carolina, Ms. Kuster, Mr. Palazzo, Mr. Barletta, and Mr. Walberg


November 12, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Federal Water Pollution Control Act to exempt certain silvicultural activities from national pollutant discharge elimination system permitting requirements, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Silviculture Regulatory Consistency Act of 2013. 
2.Silvicultural activitiesSection 402(l) of the Federal Water Pollution Control Act (33 U.S.C. 1342(l)) is amended by adding at the end the following: 
 
(3)Silvicultural activities 
(A)NPDES permit requirements for silvicultural activitiesThe Administrator shall not require a permit or otherwise promulgate regulations under this section or directly or indirectly require any State to require a permit under this section for a discharge of stormwater runoff resulting from the conduct of the following silviculture activities: nursery operations, site preparation, reforestation and subsequent cultural treatment, thinning, prescribed burning, pest and fire control, harvesting operations, surface drainage, and road use, construction, and maintenance. 
(B)Permits for dredged or fill materialNothing in this paragraph exempts a silvicultural activity resulting in the discharge of dredged or fill material from any permitting requirement under section 404. . 
 

November 12, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
